  8:20-cv-00458-RGK-PRSE Doc # 14 Filed: 03/31/21 Page 1 of 7 - Page ID # 51




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL W. JACKSON,

                    Petitioner,                              8:20CV458

       vs.
                                                 MEMORANDUM AND ORDER
SCOTT FRAKES,

                    Respondent.


       This matter is before the court on Respondent’s Motion for Summary
Judgment. (Filing 9.) Respondent contends that Petitioner Michael W. Jackson’s
(“Petitioner” or “Jackson”) Petition for a Writ of Habeas Corpus (filing 1) should be
dismissed for the following reasons: (1) regarding the challenge to the validity of the
Colorado detainer, Petitioner should not have filed in this court and he has not
properly exhausted all available state remedies; and (2) regarding Petitioner’s
challenge to the effect the detainer has on his current custody, it is both time-barred
and without merit. (Filing 9; Filing 11.) Petitioner filed a brief in opposition to
Respondent’s Motion for Summary Judgment. (Filing 12.) Respondent filed a Notice
of Submission indicating that he would not be filing a reply brief. (Filing 13.) This
matter is fully submitted for disposition. After careful review, the Motion for
Summary Judgment (filing 9) will be granted and the Petition will be dismissed
without prejudice.

                     I.   UNDISPUTED MATERIAL FACTS

      The material undisputed facts are these:

    1.     On January 28, 2019, Jackson pleaded guilty to Possession of a Deadly
Weapon by a Prohibited Person in the District Court of Douglas County, Nebraska,
  8:20-cv-00458-RGK-PRSE Doc # 14 Filed: 03/31/21 Page 2 of 7 - Page ID # 52




Case No. CR18-2751. (Filing 10-1                   &    Filing    10-2;    see    also
https://www.nebraska.gov/justice/case.cgi.)

       2.     After accepting his plea, the state district court sentenced Jackson to 3
to 3 years’ imprisonment. (Filing 10-2.)

      3.    Jackson is currently serving that sentence at the Omaha Correctional
Center, with a projected release date of August 1, 2021. (See https://dcs-
inmatesearch.ne.gov/Corrections/COR_input.html; Filing 1 at CM/ECF p. 1.)

       4.     On November 2, 2020, Jackson filed a habeas petition in this court
under 28 U.S.C. § 2241, seeking relief from a detainer lodged against him by the
State of Colorado. (Filing 1.) Jackson filed several attachments to his habeas
petition. The first attachment is a Judgment of Conviction and Sentence from the
Denver County District Court, Colorado, reflecting that Jackson pleaded guilty to
motor vehicle theft on March 15, 2018 and was sentenced to probation on May 31,
2018, and that on April 25, 2019, Jackson’s probation was revoked and he was
sentenced to 18 months’ imprisonment and one-year mandatory parole. (Id. at
CM/ECF p. 10.) The Judgment states that the sentence runs concurrent to Jackson’s
sentence in Nebraska Case No. CR18-2751. (Id.) The second attachment is a letter
from the Denver Sheriff’s Department dated April 30, 2019 notifying the Nebraska
Department of Correctional Services (“NDCS”) of Jackson’s Colorado sentence. (Id.
at CM/ECF p. 11.) The third attachment is an Amended Detainer dated June 6, 2019
from the NDCS to the Denver Sheriff’s Department, notifying the Denver Sheriff’s
Department that its request for a detainer had been filed against Jackson. (Id. at
CM/ECF p. 12.) The detainer states that Jackson “is currently serving a term with a
tentative release date of August 1, 2021”and that the Denver Sheriff’s Department
“will be notified 30 days prior to [Jackson’s] release.” (Id.)




                                          2
  8:20-cv-00458-RGK-PRSE Doc # 14 Filed: 03/31/21 Page 3 of 7 - Page ID # 53




                           II.   PETITIONER’S CLAIM

      Summarized and condensed,1 and as set forth in the court’s prior progression
order (filing 3), Jackson asserted the following due process claim that was
potentially cognizable in this court: he is being unlawfully held or otherwise harmed
by Nebraska’s recognition of a Colorado detainer that is allegedly invalid.

                                 III.   ANALYSIS

       Although styled as a 28 U.S.C. § 2241 petition, the court construes Jackson’s
pleading as a 28 U.S.C. § 2254 petition. Jackson, a Nebraska state prisoner, is
challenging a detainer lodged by the State of Colorado, specifically, the Denver
Sheriff’s Department, based on a conviction and judgment from a Colorado state
court, and the detainer’s effect on his custody in Nebraska.2 Thus, Jackson is “a
person in custody pursuant to the judgment of a State court” and 28 U.S.C. § 2254
is the appropriate vehicle for his claims. See 28 U.S.C. § 2254(a); Crouch v. Norris,
251 F.3d 720, 723 (8th Cir. 2001) (holding that a person in custody pursuant to a
state-court judgment “can only obtain habeas relief through § 2254, no matter how
his pleadings are styled”); Thompson v. Missouri Bd. of Parole, 929 F.2d 396, 398
(8th Cir. 1991) (a habeas corpus petition pursuant to 28 U.S.C. § 2254 is the proper

      1
          Jackson did not object to the court’s summary and condensation.
      2
         Jackson “asserts that the detainer serves no legitimate State interest, because
his Colorado sentence and parole expire before he will be finished with his Nebraska
sentence.” (Filing 12 at CM/ECF p. 1.) Jackson alleges that “the State of Colorado
is abusing the use of this detainer, and that Nebraska is complicit in recognizing the
detainer.” (Id. at CM/ECF p. 2.) According to Jackson, “the detainer is preventing
[him] from participating in the work release program, inhibiting his ability to
transition back into the community, and serves no other legitimate purpose.” (Id. at
CM/ECF p. 3.) For relief, Jackson requests that the court “determine when his
Colorado parole starts or started and whether or not a detainer is necessary,” and,
“[i]f upon determining that no retainer is required,” he requests that the court “issue
an Order that his detainer be removed and any other relief as the Court sees fit to
Order.” (Filing 1 at CM/ECF p. 7.)
                                            3
  8:20-cv-00458-RGK-PRSE Doc # 14 Filed: 03/31/21 Page 4 of 7 - Page ID # 54




vehicle for challenging a state detainer); Bridges v. Bertsch, No. 1:18-CV-219, 2019
WL 961981, at *2 (D.N.D. Feb. 27, 2019) (although petition incorrectly styled as §
2241, court construed it as a § 2254 petition); see also Cook v. New York State Div.
of Parole, 321 F.3d 274, 277 (2d Cir. 2003) (fact that petitioner invoked § 2241 did
not require district court to treat it as a § 2241 petition; if petition should have been
brought as a § 2254 habeas petition, the court must treat it as a § 2254, not a § 2241,
petition); Esposito v. Mintz, 726 F.2d 371, 373 (7th Cir. 1984) (“a habeas corpus
petition challenging only the validity of a state detainer must be brought pursuant to
28 U.S.C. § 2254”).

       Nevertheless, the court cannot entertain Jackson’s habeas petition because he
has failed to exhaust his state remedies. See Braden v. 30th Jud. Cir. Ct. of Ky., 410
U.S. 484, 489-90 (1973) (state prisoner must exhaust all available state remedies
before filing habeas petition attacking out-of-state detainer); Parette v. Lockhart,
927 F.2d 366, 366-67 (8th Cir. 1991) (federal habeas relief is only available if the
applicant has exhausted the remedies available to him in the state that issued the
detainer); Hamrick v. Patton, No. CIV.A. 06-CV-098-HRW, 2006 WL 2092392, at
*1 n.2 (E.D. Ky. July 26, 2006) (“A prisoner must apply to a state court for relief
from a state detainer. . . . A federal court has no superintending function or control
over a state court.”); Davis v. Henman, No. 92-3236-RDR, 1994 WL 36348, at *1
(D. Kan. Jan. 21, 1994) (dismissing § 2241 habeas action by federal prisoner due to
failure to exhaust state remedies—“[b]ecause a state’s issuance of a detainer is, in
effect, a custodial hold, a challenge to the validity of the detainer must necessarily
be brought pursuant to 28 U.S.C. § 2254. . . . However, a United States District Court
may not entertain a § 2254 action until the habeas petitioner has exhausted his state
court remedies”); see also Saccco v. Falke, 649 F.2d 634, 635-36 (8th Cir. 1981) (“a
petitioner seeking relief from state custody by means of a federal writ of habeas
corpus is ordinarily required to exhaust his state remedies”).

       Jackson provides no information regarding any attempts he has made to raise
his objections to the validity of the Colorado detainer to a Colorado state court. See
Parette, 927 F.2d at 366-67 (the § 2254 habeas petition which challenged the validity
                                           4
  8:20-cv-00458-RGK-PRSE Doc # 14 Filed: 03/31/21 Page 5 of 7 - Page ID # 55




of a detainer filed by Louisiana with the Arkansas Department of Correction
dismissed without prejudice because petitioner never presented his challenge to the
Louisiana detainer to a Louisiana state court). In addition, the record is clear that
Jackson has not met the exhaustion requirement in the Nebraska state courts
regarding his claim that his due process rights are being violated in Nebraska state
prison because of the Colorado detainer.3 See Ball v. Swenson, 335 F. Supp. 600,

      3
         To the extent Jackson challenges his Colorado detainer on the grounds that
it makes him ineligible or adversely affects his qualification for work release or other
institutional programs, habeas corpus relief is not appropriate when a prisoner
challenges the conditions of his confinement. See Preiser v. Rodriquez, 411 U.S.
475, 499 (1973). A state prisoner challenging the conditions of his confinement must
bring his claims pursuant to 42 U.S.C. § 1983. Id. To the extent Jackson contends
that his Colorado detainer makes him ineligible for certain prison programs or
opportunities which would shorten the length of his sentence, his claim would suffer
on the merits. Courts have held that inmates do not have a protected liberty interest
in a particular custody classification, work release, or to participate in educational
or institutional programs. See, e.g., Greenholtz v. Inmates of Neb. Penal & Corr.
Complex, 442 U.S. 1, 7 (1979) (determining that a prisoner does not have a
constitutional right to be released prior to the expiration of a valid sentence; early
release is much like parole, in that either possibility “provides no more than a mere
hope that the benefit will be obtained”); Moody v. Daggett, 429 U.S. 78, 86-87, 88
n.9 (1976) (concluding that discretionary determinations regarding conditions of
confinement such as custody classification do not create due process rights);
Meachum v. Fano, 427 U.S. 215, 224 (1976) (no due process protections were
required upon the discretionary transfer of state prisoners to a substantially less
agreeable prison, even where that transfer visited a “grievous loss” upon the inmate);
Sanchez v. Hunt, No. 5:16-HC-2160-FL, 2017 WL 2787986, at *3 (E.D.N.C. June
27, 2017) (inmates do not have a protected liberty interest in a particular custody
classification, work release, or to participate in educational programs); Green v.
Bureau of Prisons, No. CIV. 00-819 (JRT/JMM), 2002 WL 32619483, at *3 (D.
Minn. Jan. 29, 2002) (possibility of early release is not a liberty interest); Davis,
1994 WL 36348, at *1 (a detainer which adversely affects a prisoner’s classification
or eligibility for programs does not activate such a right); Paulino v. Connery, 766
F. Supp. 209, 210-11 (S.D.N.Y. 1991) (“Although lodging a detainer against
plaintiff while he is in custody may have the effect of prohibiting him from
participating in a work release program, it does not violate his constitutional
rights.”).

                                           5
  8:20-cv-00458-RGK-PRSE Doc # 14 Filed: 03/31/21 Page 6 of 7 - Page ID # 56




602 (W.D. Mo. 1971) (petitioner should attempt to exhaust his state remedies in the
state courts of Missouri before invoking federal habeas jurisdiction with respect to
his claim that the state of Missouri should give no effect to any detainer based upon
the challenged Kansas sentence).

       Because Jackson has failed to exhaust state remedies, Respondent’s Motion
for Summary Judgment (filing 9) will be granted and Jackson’s habeas petition
(filing 1) will be dismissed without prejudice to Jackson’s right to file a new 28
U.S.C. § 2254 habeas action in federal district court if he is able to exhaust his state
court remedies. See Whatley v. Morrison, 947 F.2d 869, 870 (8th Cir. 1991) (“When
a district court dismisses a habeas petition for petitioner’s failure to exhaust state
remedies, . . . the dismissal should be without prejudice.” (citing Feeney v. Auger,
808 F.2d 1279 (8th Cir. 1986)).

                 IV.    CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under § 2254 unless he is granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). The court has applied the appropriate standard and determined that
Jackson is not entitled to a certificate of appealability.

      IT IS THERFORE ORDERED that:

      1.     Respondent’s Motion for Summary Judgment (filing 9) is granted.

      2.     The Petition for Writ of Habeas Corpus (filing 1) is dismissed without
prejudice.

      3.     No certificate of appealability has been or will be issued.
                                           6
8:20-cv-00458-RGK-PRSE Doc # 14 Filed: 03/31/21 Page 7 of 7 - Page ID # 57




   4.    Judgment will be issued by separate document.

   Dated this 31st day of March, 2021.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                     7
